In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated March 4, 1969, which denied the application, without a hearing. Order affirmed. By failing to object at trial, defendant waived his right to object to the introduction of testimony concerning allegedly inculpatory statements made by him on the ground that the prosecution had not notified him pursuant to section 813-f of the Code of Criminal Procedure of its intention to introduce such testimony (People v. Ross, 21 N Y 2d 258). Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.